Statement of the Case.
MONROE, J.
In April, 1902, the tax collector of the parish of Bossier was advertising for sale, for state, parish, and levee district taxes of 1901, certain land belonging to plaintiff, when the latter enjoined the sale, on the ground that the land is situated in the adjoining parish of Bienville, and that he had paid the taxes for 1901, and preceding years, in that parish. The tax collector (successor to the original defendant) answered, in 1904, insisting that the land in question lies in the parish of Bossier, and the judge a quo so held. He also held that, quoad the state tax, plaintiff was discharged hy reason of his having paid it in the parish of Bienville. Plaintiff appeals from the judgment so rendered, and defendant, after moving to dismiss the appeal for alleged want of jurisdiction in this court and for alleged lack of a legal order of appeal, answers, praying that 'he he allowed to recover the state, as well as the other, taxes claimed.
Opinion On Motion to Dismiss Appeal.
If plaintiff’s land lies within the limits of the parish of Bossier, as those limits are established by law, it is subject to taxation there, and is liable for the amount here claimed, unless the payment alleged to have-been made in the parish of Bienville has discharged that liability. The questions presented for decision, therefore, are whether plaintiff’s laud lies in the parish of Bossier or the parish of Bienville, and, if in the-parish of Bossier, whether payment to the parish of Bienville, of taxes assessed by that parish, discharges the plaintiff from liability for taxes legally assessed by the parish of Bossier. These questions do not involve-the legality of the tax here in controversy, and, as the amount claimed is less than $2,000, the motion to dismiss must prevail,, subject to the right of the plaintiff to have the case transferred to the Court of Appeal as provided by Act No. 56, p. 135, of 1904.
It is therefore ordered, adjudged, and decreed that the appeal herein he dismissed; provided, however, that if, within 15 days from the date upon which this judgment shall have become final, the appellant or his attorney shall make oath that the-appeal was not taken for the purpose of delay, the cause shall he and is transferred to the Court of Appeal for the parish of Bossier.
It is further ordered that the costs of this-court be paid by the appellant.